      Case 5:19-cr-40107-HLT-ADM Document 3 Filed 08/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,        )
                                 )
              Plaintiff,         )
                                 )
         v.                      )           Case No. 19-40107-HLT
                                 )
MARIA MAGDALENA LEMUS-GODOY )
                      Defendant, )

                                    ORDER

      Now on this 18th day of August, 2020, comes the above-referenced matter

upon the motion of the United States to unseal the indictment herein. The court,

being duly advised in the matter, finds that said motion should be granted.

      It is hereby ordered that the indictment in the above-captioned matter be

unsealed.

      IT IS SO ORDERED.


                                s/Angel D. Mitchell
                                ANGEL D. MITCHELL
                                UNITED STATES MAGISTRATE JUDGE
